REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 5-7, 9-11, 15, 19, and 21-25 are allowed. 
Regarding the claims 1, 5-7, 9-11, 15, 19, and 21-25 rejected under USC 103 in the Non-Final Rejection filed on 11-24-2021, based on the prior art of record and the Examiner’s updated search, the Examiner has determined that most relevant prior art is Friend (US Publication No. 2014/0222247) and Guldner (US Patent 5758298). Friend teaches a work vehicle performing operations to move material at specific locations in a worksite, as seen in at least para.[0035-0036]. Guldner teaches an autonomous vehicle that uses potential fields to navigate and avoid obstacles in an environment, as seen in at least col.5, lines 32-58.
However, both Friend and Guldner do not anticipate, either alone or in combination with any other prior art, the claim limitations of claim 1: “a state determination unit configured to determine a state of the work vehicle based, at least in part, on input data of a load condition of the work vehicle;
a potential field function selection unit in communication with the state determination unit and configured to select a potential field function based on the determined state, wherein the potential field function selection unit is configured to select the potential field function to include a first potential field function representing at least a portion of the first task and a second potential field function representing at least a portion of the second task; 
a vector calculation unit in communication with the potential field function selection unit and configured to calculate a resulting action vector as a gradient of the potential field function with a magnitude representing a relative strength of potential and a direction representing an orientation and sign of the potential for the work vehicle, wherein the relative strength of potential for the first potential field function is based on a first task distance between a portion of the implement arrangement and a first task goal position within a pile of the material and the orientation and sign of the potential for the work vehicle functions as an attractive force towards the first task goal position, and wherein the relative strength of potential for the second potential field function is based on a second task distance between the position of the work vehicle and the obstacle portion and the orientation and sign of the potential for the work vehicle functions as a repulsive force away from the obstacle position; 
wherein the vector calculation unit, in performance of the first and second task, calculates the resulting action vector as the sum of a first action vector component as a gradient of the first potential field function and a second action vector component as a gradient of the second potential field function; 
and an action unit in communication with the vector calculation unit and configured to generate an actuator command based on the resulting action vector in three dimensions such that the work vehicle maneuvers around the obstacle position while traveling to the first task position; 
and an actuator control module in communication with the potential field module and configured to receive the actuator command and to generate command signals for an actuator of the work vehicle to, at least in part, perform the first task.”, 
the claim limitations of claim 9: “a potential field module with a state determination unit configured to determine a state of the work vehicle based, at least in part, on input data of a load condition of the work vehicle; 
a potential field function selection unit in communication with the state determination unit and configured to select a potential field function based on the state; 
wherein the potential field function selection unit is configured to select the potential field function to include a first potential field function representing the first task associated with loading the material from a pile with the implement arrangement and a second potential field function representing an obstacle; 
a vector calculation unit in communication with the potential field function selection unit and configured to calculate a resulting action vector based on the potential field function; 
wherein the vector calculation unit is configured to calculate the resulting action vector as a sum of a first action vector component representing a gradient of the first potential field function for a task distance between a current implement position and an initial task goal position within the pile of material as a first attractive response and a second action vector component representing a gradient of the second potential field function for an obstacle distance between a current work vehicle position and an obstacle position as a first repulsive response, wherein the vector calculation unit is configured to calculate the resulting action vector in three dimensions such that the work vehicle maneuvers around the obstacle position while traveling to the initial task goal position; 
and an action unit in communication with the vector calculation unit and configured to generate the actuator command based on the resulting action vector.”,  
and the claim limitations of claim 19: “determine a state of the work vehicle based, at least in part, on input data of a load condition of the work vehicle; 
select a potential field function based on the state; calculate a resulting action vector representing a gradient that linearly converges based on distance and has a magnitude representing a relative strength of potential and a direction representing an orientation and sign of the potential for the work vehicle; 
and generate the actuator command based on the resulting action vector; wherein the implement arrangement is a loader vehicle arrangement with a bucket and a boom assembly to manipulate the material; 
wherein the task command includes traveling to and loading the material at a first position and traveling to and unloading the material at a second position while avoiding an obstacle at an obstacle position; 
wherein, when the input data indicates that the bucket is unloaded and the work vehicle is away from the first position, the electronic control system is configured to determine the state of the work vehicle to be traveling to the first position and avoiding the obstacle position, select the potential field function to include a first potential field function associated with the first position and a second potential field function associated with the obstacle position, and calculate the resulting action vector as the combination of a first action vector component based on the first potential field function in view of a first distance between the work vehicle and the first position and a second action vector component based on the second potential field function in view of a second distance between the work vehicle and the obstacle position such that the work vehicle maneuvers around the obstacle position while traveling to the first position, 
wherein, when the input data indicates that the bucket is unloaded and the work vehicle is at the first position, the electronic control system is configured to determine the state of the work vehicle to be initially loading the material, select the potential field function to include a third potential field function associated with a source of the material, and calculate the resulting action vector based on the third potential field function in view of a third distance between the bucket and the source of material in three dimensions such that the bucket is positioned, scooped, and lifted through the material to collect a portion of the material in the bucket, 
wherein, when the input data indicates that the bucket is loaded and within the source of material and the work vehicle is at the first position, the electronic control system is configured to determine the state of the work vehicle to be further loading the material, select the potential field function to include a fourth potential field function associated with a ground  plane, and calculate the resulting action vector based on the fourth potential field function in view of a fourth distance between the bucket and the ground plane in three dimensions, and 
wherein, when the input data indicates that the bucket has completed loading and the work vehicle is away from the second position, the electronic control system is configured to determine the state of the work vehicle to be traveling to the second position and avoiding the obstacle position, select the potential field function to include a fifth potential field function associated with the second position and the second potential filed function associated with the obstacle position, and calculate the resulting action vector as the combination of a third action vector component based on the fifth potential field function in view of a fifth distance between the work vehicle and the second position and the second action vector component based on the second potential field function in view of the second distance between the work vehicle and the obstacle position such that the work vehicle maneuvers around the obstacle position while traveling to the second position.”. 
While Friend teaches performing material moving operations at specific areas of the worksite, Friend does not anticipate or render obvious using potential fields and vector summation to perform multiple functions of the work vehicle that include driving towards task goals, avoiding obstacles, and controlling the position of the work vehicle implement based on the state of the vehicle. Additionally, Guldner does not cure the deficiencies of Friend. While Guldner does teach using potential fields to autonomously avoid obstacles in an environment, Guldner does not anticipate or render obvious using potential fields and vector summation to perform multiple functions of a vehicle that include driving towards task goals, avoiding obstacles, and controlling the position of the work vehicle implement based on the state of the vehicle. 
Furthermore, there is no clear motivation to combine the references to teach the claimed invention as a whole, wherein the prior art of record fails to disclose any motivation to combine the references in order to achieve the claimed invention.
Therefore, the claims are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665